16259903
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to applicant’s argument and amendment Feb. 11, 2021.  The Examiner’s found applicant’s argument is persuasive.  Claims 1-10, 21-35 are allowed accordingly.
Allowable Subject Matter
Claims 1-10, 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims,
a laser assisted device alteration (LADA) system operable in conjunction with a testing equipment for testing IC device having the controller being further configured to detect the altered at least one transistor's electrical response, receive the corresponding intensity signals, and utilize the electrical response and the corresponding intensity signals to produce a plot of electrical response versus time for a selected location on the DUT; and a single-pixel sensor detecting reflections of the laser pulses from the DUT and generating corresponding intensity signals, as recited in the independent claim 1;
a controller configured to detect the altered at least one transistor's electrical response using the at least one output signal received from the tester; Page 3 of 9receive corresponding intensity signals generated by a single-pixel sensor detecting reflections 
a method having the steps of detecting the altered at least one of the transistors's electrical response using the at least one output signal received from the tester; receiving corresponding intensity signals generated by a single-pixel sensor detecting reflections of the laser pulses from the DUT; and using the electrical response and intensity signals to produce a plot of electrical response versus time for a selected location on the DUT, as recited in the independent claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

February 18, 2021